Decided that the provisions of the revised statutes in relation to costs in actions at law brought by executors and administrators, as such, do not apply to suits in this court. And that the principle that costs in equity are in the discretion of the court applies to suits brought in the court of chancery by executors or administrators, as well as to suits brought by other persons.
That where a bill is filed by an executor or administrator Which upon its face is not sustainable — i. e. where the matter in disput e does not depend upon a question of fact but one of law, and such suit is brought agai nst a stranger to the estate, *40and not for the mere purpose of obtaining the direction of the court as to the manner in which the complainant shall execute his trust, or to settle the conflicting claims of the several persons interested in the estate, the general rules of this court relative to costs in suits brought by other persons, will be applied.
Decretal order appealed from affirmed, with costs.